NOBLE, Justice (concurring specially in the result). I agree with the result reached by the majority. The record makes it clear that while the deed issued by the State Tax Commission to Le Pore recites that it is a reconveyance to a former owner, the record in this case discloses no evidence in the Tax Commission’s files indicating an application to repurchase by him, nor any indication of fraud by the Tax Commission’s grantee. The mere fact that a repurchase form of deed was used, without more, is insufficient, in my view, to render the Tax Commission’s deed invalid. For all of the reasons given in my dissent in State ex rel. State Tax Commission v. Garcia, 77 N.M. 703, 427 P.2d 230, filed this day, I am unable to agree that a transfer of the Le Pore title to a bona fide purchaser added validity to the Le Pore title. If, in fact, his title had been invalid, it would have gained no validity by transfer to another. Being unable to agree with a large part of the reasoning by which the majority has reached its result, I, therefore, only agree with the result.